UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2011 (May 16, 2011) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On May 18, 2011, Chesapeake Energy Corporation (the “Company”) issued a press release announcing thatit has been selected to receive the Oil and Gas Investor Excellence Award for the 2010 M&A Deal of the Year for its $2.2 billion joint venture transaction with CNOOC Limited (NYSE:CEO; SEHK:0883) in the Eagle Ford Shale in South Texas.A copy of this press release is attached as Exhibit 99.1 to this Current Report. Section 8 – Other Events Item 8.01 Other Events. On May 16, 2011, the Company issued a press release announcing the expiration and final results of its previously announced cash tender offers, which were extended on April 29, 2011, to purchase a portion of the outstanding principal amount of 9.500% Senior Notes due 2015 and 6.500% Senior Notes due 2017.A copy of the press release is attached as Exhibit 99.2 to this Current Report. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Index to Exhibits" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:May 19, 2011 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated May 18, 2011 – Chesapeake selected to receive Investor Excellence Award for the 2010 M&A Deal of the Year Chesapeake Energy Corporation press release dated May 16, 2011 – Expiration and final results of cash tender offers for certain senior notes
